 In the Matter of ANTU;OVENEER Coi rPANYandINTERNATIONALWOODWCiu ERSOFAMERICA,CIOCase No. 18-R--,930.Decided March,13, 1944Buclzen,Currie, FedererctGrote,byMr.George R. Currieof She-boygan,Wis., for the Company.Mr. EdwardJ. Lambert,ofWausau,Wis., for the Union.Mr. Irving Rogosin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOrTHECASEUpon a petition duly filed by InternationalWoodworkers ofAmerica, CIO, herein called the Union, alleging that a questionaffecting commerce had arisenconcerning the representation of em-ployees of Antigo Veneer Company, Antigo, Wisconsin, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Stephen M. Reynolds,Trial Examiner.Said hearing was held at Wausau, Wisconsin, OilJanuary 25, 1944.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on theissues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS Or FACTI.THE BUSINESS OF THE COMPANYAntigo Veneer Company, a Wisconsin corporation, is a whollyowned subsidiary of the Frost Veneer Company of Sheboygan, Wis-consin. It is engaged in the manufacture of wood veneer. During theyear 1943, it purchased logs valued at $111,745.Of this total, logsvalued at $66,249 were purchased outside the State of Wisconsin and55 N. L It B, No. 85.578120-44-vol 55--30449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipped to the Antigo plant.During the same period, the total valueof sales amounted to $237,401, of which $37,695 represented the valueof sales and shipments to points outside the State of Wisconsin.TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated between the parties that on December 15, 1943,the Union requested recognition as the exclusive bargaining repre-sentative of the production and maintenance employees of the Com-pany, and that on January 3, 1944, the attorney for the Companyadvised the Union that it desired to have the Union certified by theBoard before entering into negotiations.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIt was stipulated between the parties at the hearing that all em-ployees "in or about" the Antigo plant, excluding foremen, super-visory, and clerical employees constitute an appropriate unit for pur-poses of collective bargaining.There are, however, two employees asto whom the parties are in dispute.'The Regional Director reported that the Union submitted 31 applicationcards all ofwhich bore apparently genuine original signatures ; that the names of 27 persons appear-ing on the cards were listed on the Company's pay roll of December 23, 1943, which con-tained the names of 60 employees in the appropriate unit; and that the cardswere alldated during the month of December 1943At the hearing, the Company offered to prove that the signatures on the applicationcards were not genuineThe offer, supported by specimen, notarized signatures of all em-ployees on the pay roll and submitted as a standard for comparison, was excludedWehave, heretofore, affirmed the rulings of the Trial Examiner. Theissueof the genuinenessof the signatures is not open to the Company hereThe showing of substantial representa-tion ismerely an administrative requirement of the Board to satisfy itas a preliminarymatter that there is sufficient showing to justify proceeding with the investigation of rep-resentativesSeeMatter of Amos-Thompson Corporation,49 N. L R. B. 423;Matter ofAtlas Powder Company, Zap on Division,43 N. L. R. B. 757,and cases therein cited. ANTIGO VENEER COMPANY451(1)John Knapkavage.The Company would include this employee,who is classified on its pay roll as chief engineer and foreman, withinthe appropriate unit.The Union urges that he be excluded.He hasgeneral charge of maintenance of the plant, is in charge of the boilerroom, where he has supervision over three firemen, and receives anhourly rate of pay between 20 and 25 percent higher than that of thefiremen under him.He has the power to make recommc.idations withrespect to hiring and discharging and is clearly within our usualdefinition of a supervisory employee.We shall, therefore, exclude himfrom the unit.(2)Alfred Now.This employee is described as a scaler and yardforeman.The petitioner would include him within the appropriateunit.The Company would exclude him. The record discloses thathe has supervision over a regular crew of four to six men, that hereceives a rate of pay 15 to 25 percent higher than the members of hiscrew, and that he has the power to recommend hiring and discharging.Although the record further indicates that this employee quit hisemployment since December 23, 1913, it is clear that his duties aresupervisory.We shall, therefore, exclude any person who may suc-ceed this employee in the discharge of his duties, from the appropriateunit.2We find, in accordance with the foregoing conclusions and in sub-stantial agreement with the stipulation of the parties, that all produc-tion and maintenance employees of the Company, excluding clericalemployees, the chief engineer, scaler and yard foreman, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect change in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETEI;MINATION OF IIEPIiESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,=The record does not reveal whether the Company has replaced this employee or antici-pates doing so. 452and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Antigo VeneerCompany, Antigo, Wisconsin, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found apprQpriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by InternationalWoodworkers of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.MR. JOYIN M. HousTON took no part in the consideration of the aboveDecision and Direction of Election.